Morton, J.
It is clear that the interest of the defendant Bradlee in his father’s ■ estate under his will could have been reached by the plaintiff and applied in satisfaction of his claim but for the insolvency proceedings. Forbes v. Lothrop, 137 Mass. 523. It is also clear that the plaintiff did not acquire by filing his bill any lien upon that interest, so as to prevent it from passing to the assignees, and that the assignees did not take the property subject to it. Fish v. Fiske, 154 Mass. 302, and cases cited. The subsequent sale of the interest by the assignees, under leave of the Court of Insolvency, to the mother of the defendant Bradlee, for $2,000, vested in her an absolute title to it, unless, as we understand the plaintiff to contend, the effect of the composition proceedings was to revest the property in the defendent Bradlee, and therefore to make it subject to be reached by the plaintiff in this proceeding, or to give the plaintiff an equitable lien upon it. Neither position can be sustained, we think. Although composition proceedings differ in material respects from the usual course of insolvency proceedings, there is nothing in the original composition act, or in the amendatory acts, providing that, upon the institution of composition proceedings after the insolvent’s estate has been conveyed to assignees in insolvency, it shall ipso facto revest in the debtor, and become subject to any attachment or lien existing or proceeding pending in favor of a creditor at the time when the warrant in insolvency was issued. St. 1884, c. 236. St. 1885, c. 353. St. 1889, c. 406. St. 1890, c. 387. It is expressly provided that, upon the granting o.f the discharge, the property of the debtor shall revert to and be revested in him; plainly implying that it shall not till then. St. 1884, c. 236, § 10. The property that is to revert to and revest in the debtor must be such property of his as then remains in the assignee’s hands. Although it is provided that the Court of Insolvency may, upon the filing by the debtor of a proposal for composition, stay or suspend insolvency proceedings, there is nothing which forbids it from thereafter authorizing the assignees to sell the estate at public or private sale. It may be necessary to sell it, as *193appears to have been the case in this instance, to obtain funds with which to pay the proposed dividend. If the property had been sold by the assignees in the usual course of insolvency proceedings, we understand the plaintiff to admit that he would have had no lien on it. There is no reason why one purchasing from an assignee selling by authority of the Insolvency Court after the institution of composition proceedings should stand in any different position from one purchasing at a sale by assignees authorized by the court in the usual course of insolvency proceedings. Decree affirmed.